Citation Nr: 1633892	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  07-23 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to May 11, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

During the appeal period, the Veteran was granted a 100 percent rating for PTSD beginning from May 11, 2011, in a March 2012 rating decision.  In June 2013, the Board denied the Veteran's claim for an increased rating in excess of 50 percent for PTSD prior to May 2011, and remanded the issue of TDIU prior to May 2011 pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In an August 2014 rating decision the Veteran was denied TDIU prior to May 11, 2011.  The Veteran's claim for TDIU prior to May 11, 2011 was certified to the Board in a Form 8 in December 2015.    

The Board notes that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot a pending claim for a TDIU, as a separate award of a TDIU predicated on another single disability may serve as the basis for an award of special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  However, in this case, there is no indication from the record that the Veteran's TDIU claim is predicated on any single disability other than his service-connected PTSD.  In fact, the Veteran has consistently asserted that he is unemployable solely due to his PTSD symptoms, and the TDIU claim arose from the adjudication of the Veteran's increased rating for PTSD claim.  Therefore, the Board finds that in this case, a claim of entitlement to TDIU beginning from May 11, 2011 is moot.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.





FINDING OF FACT

The preponderance of the competent and probative evidence of record demonstrates that the Veteran's service-connected disabilities did not prevent him from securing and following substantially gainful employment, for the period prior to May 11, 2011.


CONCLUSION OF LAW

The criteria for a TDIU for the period prior to May 11, 2011 have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 7104 (West 2014); 38 C.F.R. §§ 3.159 , 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duty to notify was satisfied by letter sent in December 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 ; McLendon v. Nicholson, 20 Vet. App. 79, 81   (2006). The RO associated the Veteran's service treatment records (STRs), and VA treatment records.

The prior remand instructions were substantially complied with for the Veteran's claim.  The June 2013 Board remand instructions stated that a duty to assist letter be sent to the Veteran, which was completed in December 2013, and for an adjudication of the Veteran's TDIU claim which, was completed in August 2014.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

VA also satisfied its duty to obtain medical examinations. The Veteran has been provided VA examinations addressing the disabilities relevant to this appeal, including, but not limited to, examinations in February 2006, February 2011, and May 2011. The examinations and subsequent reports are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted clinical evaluations of the Veteran, and provided an adequate discussion of relevant symptomatology and level of severity of the Veteran's service-connected disabilities, including their impact on his occupational functioning.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12   (2007).  The Board further notes that a "combined-effects medical examination report or opinion" is not required to adjudicate a TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).

As VA satisfied its duties to notify and assist the Veteran, there is no further action to be undertaken, and the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Legal Criteria

A total disability rating for compensation purposes may be assigned when the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability.  38 C.F.R. § 4.16(a); see also 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341 (2015).

Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce as to the poverty threshold for one person.  Consideration shall be given in all claims to the nature of the employment and the reasons for termination.  38 C.F.R. § 4.16(a).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service- connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).  

In the case at hand, the Veteran was service-connected for PTSD at 50 percent disabling, and diabetes mellitus type II at 20 percent disabling prior to May 11, 2011 for a combined rating of 60 percent.  As the Veteran does not have one service-connected disability ratable at 60 percent or more, or a combined disability rating of 70 percent or more, he does not meet the schedular criteria for a TDIU, and a TDIU on a schedular basis prior to May 2011, is not warranted. 38 C.F.R. § 4.16(a).  However, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director of Compensation Service for extra-schedular consideration. 38 C.F.R. § 4.16(b).

In determining whether the Veteran is entitled to a TDIU rating, consideration may be given to his level of education, special training and previous work experience, but neither his advancing age nor impairment from his nonservice-connection disabilities may be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19.  In other words, according to pertinent regulation, "unemployability, in service-connected claims, associated with advancing age or intermittent disability, may not be used as basis for a total disability rating."  38 C.F.R. § 4.19.

Facts & Analysis

In December 2003 the Veteran reported to VA medical staff that he was single, was previously married for a short time, was in a four-year relationship that recently ended, and that he was retired from General Motors.  

In November 2004 the Veteran sought VA medical care.  It was noted that the Veteran was diagnosed with PTSD along with depression in August 2004.  Medical staff noted that the Veteran was prescribed medication but preferred not to take his medication.  The Veteran reported that he was seeing a counselor.  The Veteran denied any flashbacks or suicidal ideations.  The Veteran stated that he was able to deal with problems without much difficulty.  The August 2004 diagnosis shows that the Veteran reported feelings of anxiousness, poor sleep, that he experienced flashbacks, suffered from mood swings, was irritable, with labile affect, and reasonable memory.  The Veteran denied suicidal or homicidal ideation.  

Follow-up treatment in November 2004 shows that the Veteran endorsed improved depressive symptoms.  The Veteran stated that he had separate relationships from his family and that he currently lived alone.  The Veteran endorsed having nightmares, and stated that he had not taken his prescribed medication.  In December 2004 the Veteran was assigned a GAF score of 48.  The Veteran was deemed a low risk to harm him-self or others.  In January 2005 the Veteran was assigned a GAF score of 43.  The Veteran stated that he struggled every day, and that he drinks, cries, and often feels depressed.  Medical records from February 2005 indicate that the Veteran was still not taking his medication, and was involved in PTSD groups and counseling.  The Veteran was described as alert, friendly, talkative, and free of suicidal ideations.  The Veteran's main complaints dealt with his lack of sleep and feeling lonely at home.  VA medical notes note that the Veteran lived recklessly with risky behavior, that he admitted to abusing his wife, and that he lived a life of violence.  The Veteran was assigned a GAF score of 48.

In November 2005, VA medical staff assessed the Veteran with a GAF score of 35.  The Veteran voiced disappointment regarding being cut off from his step-grandchildren.  The Veteran was assessed with anxiety and depression, and had PTSD symptoms causing distress and impairing his functioning in relationships.  The Veteran's November 2005 assessment confirmed the July 2005, and May 2005 assessments.

In February 2006 the Veteran underwent a PTSD examination.  The examiner noted that the Veteran was twice divorced, and that the Veteran retired after twenty-eight years working at General Motors in 1998.  The examiner noted extensive problems with alcohol and drug abuse.  The Veteran noted a history of alcohol-related problems including violence and police lockups.  The Veteran reported that he had difficulty sleeping at night, and that his PTSD made him distant to others.  The Veteran reported having no hobbies or pass times.  The Veteran reported that he was fired on one occasion, and was written up on several occasions for having fights with co-workers.  The Veteran presented as polite, cooperative, with coherent speech, anxious affect, with a mildly depressed mood.  The Veteran also reported having flashbacks and nightmares.  The Veteran was assessed with a GAF score of 55.  The examiner noted that the Veteran presented with moderate to moderately severe social and occupational impairment relating to his PTSD symptoms.  

In January 2007 the Veteran reported having contact with his daughter for the first time in five and half years.  The Veteran stated that he spoke to her on a few occasions and wanted an invitation to see his grandchildren.  

In February 2007 the Veteran stated that he had remade acquaintances with an old friend who was helping him paint his home.  The Veteran reported having poor sleep which required napping during the day.  The Veteran acknowledged that he is a loner and a binge drinker.  The Veteran's mood was depressed and he expressed dissatisfaction with his life.

In May 2007 the Veteran reported that he felt things were getting worse.  The Veteran continued to present as depressed, had been letting bills go, and had little motivation to do things.  

In June 2007 the Veteran reported that he picked up a new motorcycle the day of his appointment.  The Veteran previously identified riding motorcycles as an enjoyable activity he previously participated in.  The Veteran stated that he had a two day visit with his daughter and grandchildren.  The Veteran stated that he acquired a bicycle.  The Veteran reported having various activities with his grandchildren.  

In the Veteran's July 2007 VA Form 9, he stated that he has trouble getting along with people, that he lives alone and does not have any visitors.  The Veteran also stated that he does not see his children or grandchildren either.  The Veteran stated that he had not worked in nine years.     

In November 2007 the Veteran received mental health care from VA.  The Veteran stated that he experiences nightmares, continued to be significantly depressed with crying and suicidal thoughts, but had no plans or made no previous actions.  The Veteran reported that he was interested in a night stocking job.  The Veteran stated that he was going to see his adult children in the near future.  

A mental health note from September 2008 shows that the Veteran felt a positive attachment with his family.  The Veteran stated that he fallen into old habits with regard to PTSD and alcohol and drug abuse.  The Veteran appeared depressed, and his mood lightened during the session.  The Veteran stated that he felt less depressed in social situations but when alone he becomes depressed.  The Veteran stated that he did not have a positive social peer network.  The Veteran was assessed with a GAF score of 53.

In February 2011 the Veteran underwent a diabetes mellitus examination.  The examiner noted that the Veteran was hospitalized in November 2009 for diabetic ketoacidosis but had not been hospitalized since that time.  The Veteran denied any current symptoms of diabetes.  The Veteran denied any history of symptoms consistent with peripheral neuropathy.  The examiner reviewed the Veteran's medical history, conducted a physical examination, and reviewed diagnostic testing.  The examiner noted that the Veteran's diabetes had no effects on usual occupation, and only a mild effect on feeding with regard to his usual daily activities.  In review of the Veteran's employment history the examiner noted that the Veteran retired due to age/duration of work from General Motors.   

On May 11, 2011 the Veteran underwent a PTSD examination.  The examiner noted the Veteran's PTSD treatment history.  The examiner noted that the Veteran had not been hospitalized for his mental disorder.  The examiner noted that the Veteran suffers from chronic and moderate to moderately severe type II diabetes which is managed medically.  The examiner noted that the Veteran had become somewhat more irritable and agitated over the past several years, which made his social alienation and isolation more pronounced.  The examiner stated that the Veteran's functioning was better than marginal, and noted that the Veteran struggled with irritability, agitation, anger, and can become belligerent.  The examiner noted some positive contact with his siblings and children.  The examiner did also note that the Veteran had very few friends, lacks meaningful activities, and is unemployed since his retirement from General Motors.  The Veteran stated that he felt he was too irritable and belligerent to prove capable of tolerating a typical work setting.   A psych exam revealed that the Veteran was neatly groomed, appropriately dressed, had a tense and restless activity, had clear coherent and spontaneous speech, was moderately agitated toward the examiner and had a constricted flat affect.  The Veteran's attention was intact, but showed inefficient concentration and information processing.  The Veteran was oriented, with a rambling thought process.  The examiner denied any delusional behavior, and noted that the Veteran had his judgment intact, with average intelligence, and fair insight.  The examiner further noted that the Veteran slept poorly, was generally fatigued, and averaged four to six hours a night.  The examiner noted that the Veteran was irritable, aloof, distant, and demonstrated belligerence during the examination.  The examiner noted that the Veteran suffered from panic attacks about once a week, deemed moderate in severity.  The examiner concluded that the Veteran's PTSD caused moderate problems to the Veteran's shopping, ability to engage in sports/exercise, and prevented traveling.  The examiner further added that crowded and unfamiliar places are overwhelming to the Veteran.  The Veteran was assessed with a GAF score of 40.  The examiner deemed that the Veteran suffered from total occupational and social impairment due to his PTSD.     

The February 2006 VA examiner provided a contemporaneous opinion that the Veteran's PTSD did not cause total occupational impairment prior to May 2011.  Instead, the examiner noted that the Veteran suffered from moderate to moderately severe symptoms.  During the appeal period, the Veteran has consistently stated that he had been retired from General Motors since 1998.  While the Veteran relayed a history of interpersonal conflicts when he previously was employed at General Motors, the Veteran showed signs of improvement with interpersonal relationships during the appeal period.  The Veteran was reacquainted with family, and indicated that he also reconnected with a friend.  Furthermore, the Veteran showed interest in a night stocking job and was capable of fulfilling those duties, if hired.  Prior to May 2011, the evidence of record shows that the Veteran's PTSD may have caused difficulties with occupational functioning, but it did not preclude substantially gainful employment.  Indeed, the dispositive issue is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Here, the record does not persuasively suggest that the Veteran's service-connected disabilities, when considered collectively or individually, preclude him from securing and following substantially gainful occupational employment.  For this reason, the Board declines to refer this appeal to the Director of Compensation Service for extraschedular consideration.

The preponderance of the evidence is against a finding that the Veteran is unemployable.  As such, the Board declines to remand the claim for TDIU for referral to the Director for consideration of TDIU on an extraschedular basis and the claim of entitlement to a TDIU is denied.


ORDER

Entitlement to TDIU prior to May 11, 2011 is denied.



____________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


